RECORD IMPOUNDED

                NOT FOR PUBLICATION WITHOUT THE
               APPROVAL OF THE APPELLATE DIVISION

                                    SUPERIOR COURT OF NEW JERSEY
                                    APPELLATE DIVISION
                                    DOCKET NO. A-0542-12T4



NEW JERSEY DIVISION OF
CHILD PROTECTION AND                  APPROVED FOR PUBLICATION
PERMANENCY,
                                           March 27, 2014

     Plaintiff-Respondent,               APPELLATE DIVISION

v.

C.W.,

     Defendant-Appellant.
_________________________________

IN THE MATTER OF I.N.W., a minor.
_________________________________

         Submitted February 12, 2014 - Decided March 27, 2014

         Before Judges Lihotz, Maven and Hoffman.

         On appeal from the Superior Court of New
         Jersey, Chancery Division, Family Part,
         Camden County, Docket No. FN-04-339-12.

         Joseph E. Krakora, Public Defender, attorney
         for    appellant   (Robert    H.   McGuigan,
         Designated Counsel, on the brief).

         John J. Hoffman, Acting Attorney General,
         attorney    for    respondent    (Lewis A.
         Scheindlin, Assistant Attorney General, of
         counsel; Andrea R. Fonseca-Romen, Deputy
         Attorney General, on the brief).

         Joseph E. Krakora, Public Defender, Law
         Guardian, attorney for minor I.N.W. (Lisa M.
         Black, Designated Counsel, on the brief).
      The opinion of the court was delivered by

LIHOTZ, J.A.D.

      We address the requisite procedures Family Part judges must

follow     to   protect   a   defendant's     due   process     rights   when     a

child's testimony is sought in a protective services action.                     We

hold that in any proceeding filed pursuant to                    N.J.S.A. 9:6-

8.2(c), when a defendant objects to utilizing an alternative to

the child's in-court testimony, the judge must adhere to the

statutory procedures outlined in N.J.S.A. 2A:84A-32.4, prior to

allowing in camera testimony of a child-witness.

      In this matter, defendant C.W. appeals from two Family Part

orders entered in this Title Nine action initiated by plaintiff,

the Division of Youth and Family Services (Division).1               The first

order under review was filed on April 20, 2012, following trial,

and included the judge's findings that C.W.'s daughter, I.N.W.,

was   an   abused   or    neglected   child    pursuant    to    N.J.S.A.     9:6-

8.21(c), and C.W. "failed to provide a minimum degree of care
                                                       2
for the child due to her drinking problem."                The second order,


1
     On June 29, 2012, the Governor signed into law A-3101,
which reorganizes the Department of Children and Families,
including the renaming of the Division as the Division of Child
Protection and Permanency.   L. 2012, c. 16, eff. June 29, 2012
(amending N.J.S.A. 9:3A-10(b)).
2
     K.R., C.W.'s boyfriend who resided in the household, was
also a named defendant in the litigation.  However, because he
                                                   (continued)


                                       2                                 A-0542-12T4
filed on August 15, 2012, placed I.N.W. in the custody of her

adult   sibling,         awarded   custody       of     her    younger     sibling       to   a

paternal relative, and concluded the litigation.                                 On appeal,

C.W. challenges the sufficiency of the evidence and argues the

trial judge erred in grounding her factual findings upon then

seventeen-year-old I.N.W.'s in camera interview.                             Although the

procedure     followed       in    this    matter        did    not      conform    to    the

requirements of N.J.S.A. 2A:84A-32.4, defendant did not object

to the use of the alternate procedure.                       Further, the evidence of

record,     after    excluding      I.N.W.'s       in    camera       statements,      amply

supports      the        judge's        findings        of     abuse       and      neglect.

Accordingly,        we   conclude       C.W.'s    due    process         rights    were   not

impinged and affirm.

      At trial, the Division chose to admit documentary evidence,

without objection from defendants or the Law Guardian.                                    This

included     six     multi-page     exhibits          containing:         prior    Division

records beginning in 1996, substantiating incidents of abuse or

neglect by C.W.; Division case notes and reports, redacted by

agreement, recording the Division's investigation of the instant

referral and interviews regarding the alleged assault of I.N.W.

by   C.W.   and     K.R.;    and    a    report       prepared      by    the     Gloucester


(continued)
has not participated in this appeal,                           we   omit     the    order's
provisions addressing his conduct.



                                            3                                       A-0542-12T4
Township Police Department (GTPD) documenting the investigation

of the alleged assault by C.W. and K.R., along with photographs

depicting I.N.W.'s injuries.               The Division offered no witnesses.

Neither      C.W.    nor   K.R.     testified.             However,      K.R.     presented

testimony from his brother and a friend who were present in the

home when the subject altercation occurred.                             At the close of

evidence, the trial judge spoke to I.N.W. in chambers, while

counsel and the parties listened, as the interview was broadcast

into   the     courtroom.         Prior    to      the    interview,      the    judge     had

requested all parties to submit questions to be posed to the

child.

       These     facts     are     found      in    the    exhibits       admitted        into

evidence.       The GTPD contacted the Division on the evening of

December 2, 2011, when sixteen-year-old I.N.W. appeared at the

police station with her adult sibling.                     I.N.W. reported C.W. and

K.R. had physically assaulted her at a time when the two had

been drinking.

       Family      Services      Specialist        Demetrius         Briggs    and     another

Division       caseworker        responded.          The    Division's          case     notes

recited      the     information        obtained         from    the     police        station

interviews      of    I.N.W.     and    her     older     sibling.        At    that     time,

Briggs    also       recorded     his     observations          of    I.N.W.'s       physical

appearance, stating she had "several scratches" on her face,




                                              4                                      A-0542-12T4
including "a scratch on the left cheek approximately an inch and

a half [sic] long; a linear abrasion approximately three inches

long on the right side of her neck; an abrasion on the back/left

side of her neck; and bruising on the left jaw area."              A police

officer photographed I.N.W.'s injuries.

    In    her   interview   with    Briggs,    I.N.W.    stated   when   she

returned home from school, C.W. and K.R. had been drinking.              She

stated "everyday" C.W. and K.R. drink "beer and vodka" before

she and her sibling return home from school and "both become

very angry when they drink[]."

    C.W. and her youngest child began joking, but the banter

turned into an argument when C.W. "suddenly became irritated and

started   yelling,"   purportedly    because    I.N.W.    began   laughing.

I.N.W. intended to go to the library and may have "called her

mother crazy," as she left the residence.          C.W. followed I.N.W.

outside and "began hitting her while her back was turned."               C.W.

pushed I.N.W. to the ground and "continued to punch and hit her,

knocking her into the chair on the porch."          I.N.W. "reported as

she was on the ground, her mother grabbed her by the throat and

was strangling her."        I.N.W "grabbed [C.W.]'s wrists," in an

attempt to try to remove her hands from her neck.                 When C.W.

released I.N.W., she got up and ran to her friend's home and

never returned.    I.N.W. also told Briggs of an earlier incident




                                     5                             A-0542-12T4
when K.R. struck her.          Ultimately, I.N.W.'s older sibling was

called and drove her to the police station.

    That night, Briggs and his co-worker went to the home,

accompanied by the GTPD investigating officers.                 Briggs removed

I.N.W. and her younger sibling from their parents' care and

placed them in a resource home.             N.J.S.A. 9:6-8.21 and N.J.S.A.

30:4C-12.     Thereafter,      the    Family   Part   granted     the   Division

custody, care and supervision of both children.

    Briggs also recorded the following notes after his December

2, 2011 investigation.         "From the time workers entered the home

there was a very strong smell of alcohol" emanating from C.W.,

which police also confirmed.           Although coherent, C.W.'s "speech

appeared to be slurred and she smelled of alcohol."                 However, no

testing was performed to confirm this suspicion.                  C.W. and K.R.

denied drinking before 10:00 p.m.; C.W. stated at that time she

had consumed three beers.            C.W. acknowledged she drinks "maybe

on the weekends, or when a football game is on[,]" but denied

being   an   alcoholic   and    asserted     her   family   had    no   previous

involvement with the Division.              Briggs inspected the premises

and found "an empty Genuine Draft six[-]pack box in the kitchen

and half a bottle of beer in the refrigerator."                   Additionally,

he observed "an empty vodka bottle and three empty beer bottles

in the trash can" of C.W.'s bedroom.




                                        6                               A-0542-12T4
       Briggs interviewed C.W. in the dining room, while his co-

worker interviewed K.R. on the steps.               C.W. explained I.N.W. was

"very    disrespectful"    earlier     in     the   day.     C.W.       told    her   to

complete her chores, but I.N.W. "was not listening and was just

laughing" and mimicking her.           After I.N.W. left the house, again

saying    something    disrespectful,       C.W.     followed     her    outside      to

tell    her   such   behavior   was    unacceptable.         C.W.       told     Briggs

I.N.W. "took a swipe," scratching the right side of her jaw

line.     The police report identified "redness and some swelling

to     [C.W.'s]   bottom   right      jaw."         C.W.   told    Briggs        I.N.W.

scratched her, but he noted the scratch was "not very visible";

rather, C.W. "appeared to be attempting to make a scratch and/or

mark appear on her own face" during the interview.

       C.W. admitted she placed her hands on I.N.W.'s chest and

pushed her against a wall, as a defensive maneuver.                            However,

she denied I.N.W. fell or was pushed to the ground.                            She also

maintained K.R. did not punch I.N.W. and insisted I.N.W. had no

scratches or abrasions when she left the house, subsequently she

"may have scratched herself."

       K.R.'s two trial witnesses described their observations of

the day's events.       However, both admitted they did not know when

and how the "little tussle" between C.W. and I.N.W. began, as




                                        7                                      A-0542-12T4
they   did    not     see   the         entire       altercation.        Neither    witness

observed K.R. strike anyone.

       At the close of testimony, the judge interviewed I.N.W. in

chambers.       No other party was present.                         The details of the

events   described       in    this       interview          vary   slightly     from   those

recorded by Briggs.             Despite the minor discrepancies, I.N.W.

consistently     reported       the       significant          events    the    trial   judge

relied upon to support her legal conclusions.

       The    judge    issued       a    written       opinion      on   April    20,   2012.

Crediting I.N.W.'s testimony, she found the Division had proven

by a preponderance of the evidence that I.N.W. was "an abused

and/or neglected child within the meaning of N.J.S.A. 9:6-8.21

et seq."       The judge memorialized her conclusions in the April

20,    2012     order,        and        conducted        a     dispositional       hearing

immediately thereafter, to address the children's placements.

I.N.W. remained with her resource family until the school year

concluded, when she moved to her older sibling's home.                                    Her

younger sibling was placed with a paternal relative, where she

remained.        On    August           15,   after      a     follow-up       dispositional

hearing, the judge found it was not safe to return either child

to C.W.'s care, as she was homeless and only recently commenced

substance      abuse    treatment.               The    same    day,     the    trial   court

entered the final order, provided I.N.W. would remain in the




                                                 8                                  A-0542-12T4
custody of her sibling, her younger sibling would remain with

relatives, and terminated the litigation.              This appeal ensued.

       Our review of determinations made following a bench trial

is    limited.       "A   reviewing    court    should   uphold       the   factual

findings undergirding the trial court's decision if they are

supported by 'adequate, substantial and credible evidence' on

the record."         N.J. Div. of Youth & Family Servs. v. M.M., 189
N.J. 261, 279 (2007) (quoting In re Guardianship of J.T., 269
N.J. Super. 172, 188 (App. Div. 1993)); Cesare v. Cesare, 154
N.J. 394, 411-12 (1998).              We afford particular deference "to

factfindings of the family court because it has the superior

ability to gauge the credibility of the witnesses who testify

before it and because it possesses special expertise in matters

related to the family."         N.J. Div. of Youth & Family Servs. v.

F.M, 211 N.J. 420, 448 (2012).               This "'feel of the case' . . .

can never be realized by a review of the cold record."                          N.J.

Div. of Youth & Family Servs. v. E.P., 196 N.J. 88, 104 (2008)

(quoting M.M., supra, 189 N.J. at 293).               Consequently, a family

court's factual findings "should not be disturbed unless 'they

are    so   wholly    insupportable      as    to   result   in   a    denial      of

justice[.]'"     J.T., supra, 269 N.J. Super. at 188 (quoting Rova

Farms Resort, Inc. v. Investors Ins. Co. of Am., 65 N.J. 474,

483-84 (1974)).        See also N.J. Div. of Youth & Family Servs. v.




                                         9                                  A-0542-12T4
F.M.,   375     N.J.       Super.       235,    259     (App.     Div.    2005)       ("When       the

credibility         of    witnesses        is    an     important        factor,       the     trial

court's       conclusions         must    be     given       great     weight     and       must    be

accepted       by    the       appellate        court      unless       clearly       lacking      in

reasonable support.").

       Reversal is warranted only when a trial judge's findings

are    "'so    manifestly         unsupported           by   or   inconsistent          with       the

competent,       relevant         and     reasonably          credible         evidence       as    to

offend the interests of justice.'"                           Rova Farms, supra, 65 N.J.

at 484 (quoting Fagliarone v. Twp. of N. Bergen, 78 N.J. Super.
154,    155    (App.          Div.),    certif.       denied,      40 N.J. 221       (1963)).

Further, the trial judge's "interpretation of the law and the

legal consequences that flow from established facts" are not

subject to deference and are reviewed de novo by this court de

novo.     Manalapan Realty, L.P. v. Twp. Comm. of Manalapan, 140
N.J. 366, 378 (1995).

       On appeal, C.W. argues the judge erred by conducting an in

camera interview of then seventeen-year-old I.N.W., "rather than

requiring       her       to    testify,"        a    practice         which    C.W.        suggests

contravenes         the       plain     language      of     N.J.S.A.      2A:84A-32.4,            and

"abrogate[s] [her] due process rights."                           C.W. also maintains the

judge     failed         to    administer        an     oath      to    I.N.W.        and     merely

discussed       with      her     the    importance          of   telling       the    truth       and




                                                 10                                         A-0542-12T4
obtained her assurance she understood the need to "be honest[.]"

C.W. insists these defects require the trial judge's factual

findings be set aside.

    The Division and the Law Guardian argue any error resulting

from the in camera interview was harmless.                       Alternatively, the

Division and Law Guardian maintain the procedures employed by

the trial judge precisely complied with Rule 5:12-4(b), which

grants   the   judge     discretion     to   take         the    child's      testimony

"privately in chambers," and were not error.

    We agree the statute was not followed in this proceeding.

I.N.W. was over sixteen years-of-age and the record on appeal

does not include judicial findings to support the necessity of

an in camera proceeding in lieu of the child's trial testimony.

N.J.S.A.    2A:84A-32.4.      Nevertheless,          we    determine       the    record

reflects sufficient credible evidence, aside from I.N.W.'s in

camera     statements,    which    fully     support            the   trial      judge's

conclusions.

    "Our     decisional    law    has    .   .   .    recognized        the      State's

interests in eliciting testimony of child abuse . . . ."                             N.J.

Div. of Youth & Family Servs. v. J.B., 120 N.J. 112, 126 (1990).

In that regard, N.J.S.A. 2A:84A-32.4 provides the framework for

taking a child's closed circuit testimony in abuse and neglect

proceedings, stating:




                                        11                                       A-0542-12T4
               a.   . . . in any action alleging an abused
               or neglected child under [N.J.S.A. 9:6-8.21
               to -8.73], the court may, on motion and
               after conducting a hearing in camera, order
               the taking of the testimony of a witness on
               closed circuit television at the trial, out
               of the view of . . . defendant, . . . as
               provided in subsection b. of this section.

               b.   An order under this section may be made
               only if the court finds that the witness is
               16 years of age or younger and that there is
               a substantial likelihood that the witness
               would suffer severe emotional or mental
               distress if required to testify in open
               court.   The order shall be specific as to
               whether the witness will testify outside the
               presence of . . . defendant, . . . and shall
               be based on specific findings relating to
               the impact of the presence of each.

                   . . . .

               d.   The  defendant's counsel shall               be
               present at the taking of testimony                in
               camera.

                   . . . .

       The statute also applies to specified criminal proceedings,

when    the    testimony    of    a   child-witness   is   necessary.      Ibid.

Certainly, the statutory protections are designed to preserve a

criminal defendant's right to confront witnesses, as granted by

the    Sixth    Amendment    of   our   federal   Constitution   through      the

Fourteenth Amendment, U.S. Const. amend. VI and XIV, and by the

New Jersey Constitution, N.J. Const., Art. I, par. 10.                    In re

B.F., 230 N.J. Super. 153, 158 (App. Div. 1989) (citing State v.

Washington, 202 N.J. Super. 187, 191 (App. Div. 1985)).



                                         12                             A-0542-12T4
              The basic elements of confrontation are
         physical presence, oath, cross-examination,
         and observation of demeanor by the trier of
         fact.    [Maryland v.] Craig, [] 497 U.S.
         [836,] 846, 110 S. Ct. [3157,] 3163, 111 L.
         Ed. 2d [666,] 678 [(1990)]. However, "[t]he
         central concern of the Confrontation Clause
         is to ensure the reliability of the evidence
         against a criminal defendant by subjecting
         it to rigorous testing in the context of an
         adversary proceeding before the trier of
         fact." Id. at 845, 110 S. Ct. at 3163, 111
L. Ed. 2d at 678.

         [State v. Smith, 158 N.J. 376, 385 (1999).]

    The focus in civil matters, such as this one,               differs.

"[A]lthough the Sixth Amendment right to confrontation is not

applicable in civil proceedings, due process guarantees civil

litigants a measure of confrontation."        A.B. v. Y.Z., 184 N.J.
599, 604 (2005) (citation omitted).         At the same time, public

policy requires the judiciary to prevent further victimization

or traumatization of young children called to testify in court

proceedings.    Our Supreme Court has cautioned a "child's fear

. . . prevent[s] the proper functioning of the truth-finding

process[.]"    Smith, supra, 158 N.J. at 387.

    Moreover,    our    court   rules   contain   provisions   governing

proceedings initiated by the Division, when a child's testimony

may be necessary.      See Rule 5:12-1 to -7.     The Division and Law

Guardian rely on Rule 5:12-4(b), which       provides:

         Hearings and trials shall be conducted in
         private. In the child's best interests, the



                                   13                           A-0542-12T4
            court may order that a child not be present
            at a hearing or trial unless the child's
            testimony is necessary for the determination
            of the matter.    The testimony of a child
            may, in the court's discretion, be taken
            privately   in   chambers   or   under   such
            protective orders as the court may provide.

See also N.J. Div. of Youth & Family Servs. v. S.S., 185 N.J.

Super. 3, 6 (App. Div.) (approving use of "the somewhat novel

procedure   utilized    by    the   judge"    for    interviewing   a     child-

witness in chambers with the minor's law guardian present and

defendant, who was charged with child abuse, permitted to submit

questions he wished the judge to ask), certif. denied, 91 N.J.
572 (1982).

    In considering, the Division and Law Guardian's suggestion

that compliance with Rule 5:12-4(b) is all that is required when

a Family Part judge exercises his or her discretion to conduct

an in camera interview of a child, we have located no decisional

authority regarding the application of N.J.S.A. 2A:84A-32.4 in

Title Nine actions nor have we found any discussion of how the

statute interfaces with the court rules governing proceedings

initiated by the Division.          We note both the statute and rule

require the exercise of reasoned discretion, when determining

whether to allow a child to be questioned using an alternative

procedure, instead of being required to take the stand.                         See

B.F.,   supra,   230   N.J.   Super.   at    158    ("[T]he   decision     as   to




                                       14                                A-0542-12T4
whether one is to be granted relief under the statute is in the

sound discretion of the court."); see also R. 5:12-4(b).                     Also,

both the statute and the rule require a judge to make specific

findings warranting use of alternate procedures.                 This court has

found "[t]rial judges have broad discretion in abuse and neglect

cases . . . to conduct a private examination of a child."                      N.J.

Div. of Youth & Family Servs. v. L.A., 357 N.J. Super. 155, 168

(App. Div. 2003).

    Under Rule 5:12-4(b), the testimony of a child taken in

chambers or under provisions of a protective order allows the

judge to pursue an inquiry in a less intrusive atmosphere for a

child whose "testimony is necessary for the determination of the

matter."     To that extent, the provisions of the rule do not

conflict with N.J.S.A. 2A:84A-32.4.           However, a child-witness's

testimony that is necessary to determine a matter pursuant to

N.J.S.A.   9:6-8.21,   is   expressly      governed    by      N.J.S.A.   2A:84A-

32.4.   Accordingly,   we    conclude      when   a   Title     Nine   defendant

objects to utilizing a procedure other than presenting a child's

in-court testimony, the trial judge must follow the requisites

of N.J.S.A. 2A:84A-32.4a to -c, including first making detailed

findings of the necessity of an alternative to the child's in-

court   testimony,     N.J.S.A.      2A:84A-32.4(b).             Any   alternate

procedures   used   must    assure   protection       of   a   defendant's      due




                                      15                                  A-0542-12T4
process rights and the order must also detail the procedures

used to do so.

      Also, when a minor child is summoned to testify using an

alternative     procedure,    the    judge    must    determine     whether     the

child-witness     is     competent    to     testify,    N.J.R.E.     601,      and

comprehends the need to tell the truth.               Morrone v. Morrone, 44
N.J. Super. 305, 313 (App. Div. 1957).               The child must be placed

under oath, or instructed of the need to tell the truth and

determined to understand that obligation.                See State v. G.C.,

188 N.J. 118, 132-33 (2006) (stating in taking testimony from a

child-witness     "the     clearly    preferred       procedure     would     have

entailed the use of an oath or oath substitute that acknowledged

both the obligation to testify truthfully and that the failure

to do so could result in adverse consequences").

      The    child-witness    also     must     be    available     for     cross-

examination.      Most assuredly, presentation of testimony from a

child-witness requires sensitivity, and most parents would demur

when faced with the prospect of forcing a child to appear in

court.      While we do not suggest every child-witness should face

the   unbridled    interrogation      of     skilled     counsel,    we     remain

confident our Family Part judges may craft procedures acceptable

to the parties to assure the child is not subjected to badgering




                                      16                                  A-0542-12T4
or    harshness,    while      nonetheless       protecting       a        defendant's     due

process rights.

       Turning to the record in this matter, we cannot determine

who initiated the in camera interview procedure.                                  We do know

that neither C.W. nor K.R. requested I.N.W. take the stand and

neither    objected       to     using    this   alternative          procedure.           The

record also reflects the parties reached a consensus on the

nature of the documentary evidence once the Division provided

photographs       corroborating          I.N.W.'s     injuries,            such    that    the

exhibits, as redacted, were admitted without objection.                              Perhaps

this explains why the trial judge did not consider the statute's

plain language — no one thought it necessary and the parties

never questioned the use of an in camera interview of I.N.W.

       However, our determination is not concluded by the apparent

acceptance     of   the     process.        "Because       due    process         guarantees

civil litigants a measure of confrontation, the burden to prove

the   denial   of    such      confrontation        harmless      .    .     .    rests   with

plaintiff[],        who     benefited        from        the     circumscription            of

defendant's right to face his accuser."                        A.B., supra, 184 N.J.

at 605 (citing Chapman v. California, 386 U.S. 18, 24, 87 S. Ct.
824, 828, 17 L. Ed. 2d 705, 710 (1967)).                        Accordingly, we must

consider    whether       C.W.    was    given   a   sufficient            opportunity      to

confront    the     Division's       evidence       in    light       of    the    interview




                                            17                                       A-0542-12T4
procedures followed by the judge.                The analysis is twofold:                was

C.W.     prejudiced     by      the    procedure     utilized,         and      did      the

Division's     other    evidence       satisfy    its   burden     of    proof.           We

conclude C.W. was not prejudiced by the in camera interview

procedure     because     she    had     the   opportunity        to    confront         the

Division's     evidence,         which     standing       alone        proved       by     a

preponderance of the evidence I.N.W. was an abused or neglected

child.

       By   definition,      actions     under    Title   Nine     seek      to    impose

protective services when parental conduct jeopardizes a child's

safety and security.            Relevant here, a child is deemed "abused

or neglected" if he or she is less than eighteen years-of-age

             whose    physical,   mental,    or   emotional
             condition has been impaired or is in
             imminent danger of becoming impaired as the
             result of the failure of his parent or
             guardian, as herein defined, to exercise a
             minimum degree of care . . . in providing
             the   child    with  proper   supervision   or
             guardianship, by unreasonably inflicting or
             allowing    to    be   inflicted   harm,    or
             substantial risk thereof, including the
             infliction of excessive corporal punishment;
             or by any other acts of a similarly serious
             nature requiring the aid of the court[.]

             [N.J.S.A. 9:6-8.21(c)(4)(b).]

Specific injuries or risks, such as wounds, "[c]uts, bruises,

abrasions, welts," and "[r]isk of harm due to substance abuse by




                                          18                                      A-0542-12T4
the   parent/caregiver     of   the   child"     may    constitute      abuse   and

neglect.    N.J.A.C. 10:129-2.2(a)6, 9, and 13.

      A finding of abuse or neglect under the statute must be

"based on a preponderance of the evidence," and the record must

consist    only   of    "competent,    material        and   relevant    evidence

. . . ."      N.J.S.A. 9:6-8.46(b)(1) and (2).                   Such a finding

cannot be based solely on "previous statements made by the child

relating to any allegation of abuse or neglect," without further

corroboration. N.J.S.A. 9:6-8.46a(4).

      C.W. was provided with all evidence the Division intended

to rely upon to prove its case.             She was also given the names of

the investigating police officers and the photographs taken by

police on December 2, 2011.           C.W. was afforded the opportunity

to present interview questions to be posed to I.N.W., and, as

noted   during    the   pre-trial     conference,       could    have   requested

additional inquiries if prompted by the child's responses.                      The

judge also advised rebuttal testimony could be offered after

I.N.W.'s interview.        C.W. heard I.N.W.'s interview as it was

conducted, and was represented by and readily able to confer

with counsel during the entire proceeding.                      The totality of

these   procedures      safeguarded    C.W.'s    ability      to   consider     the

evidence presented by the Division to support its complaint,




                                       19                                 A-0542-12T4
allowed    her       to   challenge     that    evidence,   and     enabled    her    to

assist in and present her defense.

       If I.N.W.'s interview statements are excluded, we easily

conclude       the    remaining       uncontroverted      evidence     demonstrates

C.W.'s conduct resulted in I.N.W. being an abused child.                             See

N.J. Div. of Youth & Family Servs. v. C.M., 181 N.J. Super. 190,

201 (App. Div. 1981) (when determining whether a child is abused

or neglected, the court must "evaluat[e] the whole picture each

part cannot be separately determined.").                     The Division proved

C.W.   struck,        punched,    scratched,       and    attempted    to     strangle

I.N.W. on December 2, 2011, because she was angry.                            Although

C.W. suggested I.N.W. initiated the altercation by swinging at

her, that possibility does not excuse the resultant physical

assault on her teenage daughter.                 Further, C.W.'s alcohol abuse

was documented in the case notes and verified by observation of

the police and the caseworkers, who found empty beer and vodka

bottles in her bedroom.            Subsequent substance abuse evaluations,

also   substantiated         C.W.'s     need    for    treatment.      These     facts

emphasized the need for court intervention to prevent further

injury    to    I.N.W.      and   her   younger       sibling.      Based   upon     the

totality of the evidence, we conclude the Division proved its

case and any possible error resulting from the trial judge's in




                                           20                                 A-0542-12T4
camera interview of I.N.W. was not "clearly capable of producing

an unjust result."    R. 2:10-2.

    The remaining arguments advanced by C.W. on appeal lack

sufficient merit to warrant discussion in our opinion.    R. 2:11-

3(e)(1)(E).   Following our review, we find no basis to set aside

the court's orders.   See A.B., supra, 184 N.J. at 606.

    Affirmed.




                                   21                     A-0542-12T4